EXHIBIT 10.7
 
 
 
THIS OPTION, AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS OPTION, HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN, NEITHER THIS OPTION NOR ANY OF SUCH SHARES MAY BE
SOLD, PLEDGED, TRANSFERRED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
 


ANTRIABIO DELAWARE, INC.
 


STOCK OPTION CERTIFICATE
 


Right to Purchase 2,000,000 Shares of Common Stock
Exercise Price: $0.75 per Share
Issue Date: January 30, 2013
Vesting Date: January 30, 2016
Expiration Date: January 30, 2018


No. 001
 


THIS CERTIFIES THAT, for value received, Steve Howe (the “Holder”) is entitled,
upon the terms and subject to the conditions hereinafter set forth, at any time
on or after the Vesting Date (as defined below) and at or prior to the close of
business on January 30, 2018 (the “Expiration Date”), but not thereafter, to
subscribe for and purchase from AntriaBio Delaware, Inc., a Delaware corporation
(the “Company”), up to 2,000,000 fully paid and nonassessable shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) at the
Exercise Price (as defined herein).  The Holder agrees that this certificate is
for the Stock Option agreed to in the signed Employment Agreement between the
Holder and the Company.
 
1.  
GRANT OF STOCK OPTION. Holder has been granted the right, privilege, and option to
purchase up to 2,000,000 shares of Common Stock (the “Stock Option”) at the
exercise price set forth in Section 4 below, in the manner and subject to the
conditions hereinafter provided. The time the Stock Option shall be deemed
granted, sometimes referred to herein as the “date of grant,” shall be the date
of execution of this Stock Option Certificate.
 
2.   STOCK OPTION PERIOD. Subject to the conditions of Section 3 below, the
Stock Option shall be exercisable at any time during the period commencing with
the Vesting Date and expiring on the Expiration Date, unless earlier terminated
pursuant to the terms of Section 3, or if said day is a day on which banking
institutions are authorized by law to close, then on the next succeeding day
which shall not be such a day, by presentation and surrender hereof to the
Company or at the office of its stock transfer agent, if any, together with all
Federal and state taxes applicable upon such exercise, if any.
 
3.   VESTING. The vesting schedule for the Stock Option is as follows:
 
 
●
50% of the stock option (1,000,000 shares) vests on the grant date.

 
 
●
The remaining 50% of the stock option (1,000,000 shares) vests ratably monthly
over the next 36 months.

 


 
 

--------------------------------------------------------------------------------

 
 
4.   AMOUNT OF PURCHASE PRICE. The purchase price
per Share for each share which the Holder is entitled to purchase under the
Stock Option shall be $0.75 per share (the “Exercise Price”).
 
5  . METHOD OF EXERCISE. The Stock Option shall be exercisable by the Holder by
giving written notice to the Company of the election to purchase and of the
number of Shares the Holder elects to purchase, in substantially the form
attached hereto, such notice to be accompanied by such other executed
instruments or documents as may be required by the Board of Directors pursuant
to this Stock Option Certificate, and unless otherwise directed by the Board of
Directors, the Holder shall at the time of such exercise tender the purchase
price of the Shares he
has elected to purchase. The Holder may purchase less than the total number of
Shares for which the Stock Option is exercisable, provided that a partial
exercise of a Stock Option may not be for less than One Hundred (100) Shares. If
the Holder shall not purchase all of the Shares which he is entitled to purchase
under the Stock Option, his right to purchase the remaining unpurchased
Shares shall continue until expiration of the Stock Option. The Stock Option
shall be exercisable with respect of whole Shares only, and fractional Share
interests shall be disregarded.
 
6.   PAYMENT OF PURCHASE PRICE. At the time of the Holder’s notice of exercise
of the  Stock Option, the Holder shall tender in cash or by certified or bank
cashier’s check payable to the Company, the purchase price for all Shares then
being purchased. If authorized by the Company’s Board of Director, alternative
means of payment may be permitted, to the extent such means are permissible
under federal securities laws.
 
7.   ISSUANCE OF STOCK CERTIFICATES. Upon receipt of the materials  delivered by
the Holder  indicating exercise  of the Stock  Option, the Company shall, as
promptly as practicable and in any event within five (5) business days
thereafter, execute and deliver, or cause to be executed and delivered, to the
Holder a certificate or certificates representing the aggregate number of Shares
specified in such notice or form together with cash in lieu of any fractional
share as hereinafter provided. The certificate or certificates so delivered
shall be in such denomination or denominations as may be specified in such
notice or form and shall be registered in the name of the Holder or such other
name as shall be designated (together with an address) in such notice or form.
Such certificate(s) shall be deemed to have been issued and the Holder or any
other person so designated to be named therein shall be deemed to have become a
holder of record of such Shares as of the exercise date. The Company shall pay
all expenses and other charges payable in connection with the preparation,
issuance and delivery of share certificates under this Section except that, in
the case such share certificates shall be registered in a name or names other
than the name of the Holder, funds sufficient to pay all share transfer taxes
which shall be payable upon issuance of such share certificate or certificates
shall be paid by the Holder at the time the notice of exercise hereinabove is
delivered to the Company.
 
8.  
SHARES FULLY PAID. All Shares shall be, when issued, duly authorized, validly issued and non-assessable.
 
9.   NO IMPAIRMENT. The Company will not, by amendment of its charter or though 
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of the Stock Option, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder of the
 

 
2
 

--------------------------------------------------------------------------------

 


Stock Option against impairment. Notwithstanding the foregoing, in the event of
a “change of control”, the Stock Option shall vest
immediately in their entirety.
 
For purposes hereof, a “change of control” shall be deemed to occur if and when:
 
(i) any person, including a “person” as such term is used in Section 14(d)(2) of the 1934 Act
(a “Person”), is or becomes a beneficial owner (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 25 percent (25%) or more of the combined voting power of the
Company’s then outstanding securities;
 
(ii) any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;
 
(iii) individuals who, as of the effective date of this Stock Option Certificate, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Stock Option Certificate whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under
the Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board;
 
(iv) all or substantially all of the assets of the Company are sold, transferred
or distributed; or
 
(v) there occurs a reorganization, merger, consolidation or other corporate transaction involving the
Company (a “Transaction”), in each case, with respect to which the stockholders
of the Company immediately prior to such Transaction do not, immediately after
the Transaction, own more than 50 percent (50%) of the combined voting power of
the Company or other corporation resulting from such Transaction in
substantially the same respective proportions as such stockholders’ ownership of
the voting power of the Company immediately before such Transaction.
 
For purposes hereof, a “change of control shall not include:
 
 
(i)
the reverse merger transaction to be closed approximately January 31, 2013 as
contemplated by that certain Share Exchange and Reorganization Agreement by and
among AntriaBio, Inc., a Delaware corporation, the Company and the Company’s
stockholders; or

 
 
(ii)
any transaction or series of transactions principally for bona fide equity
financing purposes in which cash is received by the Company or any successor or
indebtedness of the Company is cancelled or a combination thereof.

 
10.   RESERVATION OF
SHARES. The Company hereby agrees that, during the time period the Stock Option
are exercisable, there shall be reserved for issuance and/or delivery upon
 
3
 

--------------------------------------------------------------------------------

 

exercise of the Stock Option such number of shares of its common stock as shall
be required for issuance or delivery upon exercise of the Stock Option.
 
11.  
FRACTIONAL SHARES. With respect to any fraction of a Share called for upon any exercise
hereof, the Holder agrees to waive the Holder’s right to such fractional Shares.
As such, no fractional Shares or scrip representing fractional Shares shall be
issued upon the exercise of the Stock Option.
 
12.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. As used herein, the term
“Adjustment Event” means an event pursuant to which the outstanding shares of
the Company are increased, decreased or changed into, or exchanged for a
different number or kind of shares or securities, without receipt of
consideration by the Company, through reorganization, merger, recapitalization,
reclassification, stock split, reverse stock split, stock dividend, stock
consolidation or otherwise. Upon the occurrence of an Adjustment Event, (i)
appropriate and proportionate adjustments shall be made to the number and kind
and exercise price for the shares subject to the Stock Option, and (ii)
appropriate amendments to this Stock Option Certificate shall be executed by the
Company and the Holder if the Board of Directors in good faith determines that
such an amendment is necessary or desirable to reflect such adjustments. If
determined by the Board of Directors to be appropriate, in the event of an
Adjustment Event which involves the substitution of securities of a corporation
other than the Company, the Board of Directors shall make arrangements for the
assumptions by such other corporation of the Stock Option. Notwithstanding the
foregoing, any such adjustment to the Stock Option shall be made without change
in the total exercise price applicable to the unexercised portion of the Stock
Option, but with an appropriate adjustment to the number of shares, kind of
shares and exercise price for each share subject to the Stock Option. The good
faith determination by the Board of Directors as to what adjustments, amendments
or arrangements shall be made pursuant to this Section, and the extent thereof,
shall be final and conclusive, provided that the Stock Option herein are
adjusted in a manner that is no less favorable than the manner of adjustment
used as to any other Stock Option issued by the Company to its employees,
directors, consultants or in any transaction. No fractional Shares shall be
issued on account of any such adjustment or arrangement.
 
13.   RIGHTS OF THE HOLDER. The Holder shall not be entitled to the privileges
of stock ownership as to any Shares not actually issued and delivered to the
Holder. No Shares shall be purchased upon the exercise of any Stock Option
unless and until, in the opinion of the Company’s counsel, any then applicable
requirements of any laws, or governmental or regulatory agencies having
jurisdiction, and of any exchanges upon which the stock of the Company may be
listed shall have been fully complied with.
 
14.   TRANSFERABILITY OF STOCK OPTION. The Stock Option, prior to vesting, shall
not be transferable, either voluntarily or by operation of law, otherwise than
by will or the laws of descent and distribution, and shall be exercisable during
the Holder’s lifetime only by the Holder. The Stock Option, prior to vesting,
may not be assigned, transferred (except as provided above), pledged, or
hypothecated in any way, and shall not be subject to execution, attachment, or
similar process. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the Stock Option contrary to the provisions hereof, and the
levy of any execution, attachment, or similar process upon the Stock Option,
shall be null and void and without effect. Notwithstanding the foregoing, any
vested portion of the Stock Option maybe transferable by will or by the laws of
descent and distribution following Holder’s death and may be assigned in whole
or in part during Holder’s lifetime to one or more of Holder’s family members
(as defined in Rule 701 promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended) through a gift or domestic
relations order, or as otherwise permitted by Rule 701


4
 

--------------------------------------------------------------------------------

 

promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended. The terms applicable to the assigned Stock Option shall be
the same as those in effect for the Stock Option immediately prior to such
assignment.
 
15.  
SECURITIES LAWS COMPLIANCE. The Company will diligently endeavor to comply with
all applicable securities laws before any stock is issued pursuant to the Stock
Option. Without limiting the generality of the foregoing, the Company may
require from the Holder such investment representation or such Stock Option
Certificate, if any, as counsel for the Company may consider necessary in order
to comply with the Securities Act of 1933 as then in effect, and may require
that the Holder agree that any sale
of the Shares will be made only in such manner as is permitted by the Board of
Directors. The Holder shall take any action reasonably requested by the Company
in connection with registration or qualification of the Shares under federal or
state securities laws.
 
16.   SECURITIES SUBJECT TO LEGEND. If deemed
necessary by the Company’s counsel, all certificates issued to represent the
Stock Option and/or the Shares purchased upon exercise of the Stock Option shall
bear such appropriate legend conditions as counsel for the Company shall require
in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE TRANSFERRED
ONLY (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR (B)
IN ACCORDANCE WITH THE ACT AND SUBJECT TO RECEIPT OF AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE ISSUER THAT THE PROPOSED TRANSACTION IS EXEMPT FROM
REGISTRATION UNDER THE ACT.”
 
17.   LOCK-UP
RESTRICTIONS. By accepting this Stock Option, the Holder agrees to any lockup,
subject to a financing being active and ongoing, of the Shares which the Board
of Directors of the Company requests when requested by an investment banker or
underwriter providing financing to the Company.
 
18.   MISCELLANEOUS.
 
(a)  
Binding Effect. This Stock Option Certificate shall bind and inure to the benefit of the successors,
assigns, transferees, agents, personal representatives, heirs and legatees of
the respective parties.
 
(b)  
Further Acts. Each party agrees to perform any further acts and execute and deliver any documents
which may be necessary to carry out the provisions of this Stock Option
Certificate.
 
(c)  
Transferability. Subject to the restrictions on transfer set forth on the first page hereof and
Section 14, this Stock Option may be transferred or assigned by the Holder.
 
(d)  
Amendment. This Stock Option Certificate may be amended at any time by the written agreement
of the Company and the Holder.
 
(e)  
Syntax. Throughout this Stock Option Certificate, whenever the context so requires, the singular
shall include the plural, and the masculine gender shall include the feminine
and neuter genders. The headings and captions of the various Sections hereof are
for convenience only and they shall not limit, expand or otherwise affect the
construction or interpretation of this Stock Option Certificate.
 
 
5
 

--------------------------------------------------------------------------------

 
 
(f)  
Governing Law. The Stock Option Certificate shall be governed by the laws of the State of Delaware
(other than its choice-of-law rules).
 
(g)  
Choice of Forum. (i) Any party who wishes to bring against the other party in a civil action or proceeding
arising out of or relating to this Stock Option Certificate may bring such
action or proceeding only in a state or federal court in Denver County in the
State of Colorado. (ii) For this purpose, each party consents to personal
jurisdiction in such state or federal court and waives any right to dismiss or
transfer such action or proceeding because of the inconvenience of the forum.
(iii) Nothing in this section shall prevent enforcement in another forum of any
judgment obtained in a court identified in subclause (i) of this subsection (g).
 
(h)  
Severability. In the event that any provision of this Stock Option Certificate
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Stock Option Certificate.
 
(i)  
Entire Agreement. This Stock Option Certificate constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof. This Stock Option Certificate
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein. No supplement, modification or waiver or
termination of this Stock Option Certificate shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Stock Option Certificate shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
(j)   Attorneys’
Fees. In the event that any party to this Stock Option Certificate institutes any action or
proceeding, including, but not limited to, litigation or arbitration, to
preserve, to protect or to enforce any right or benefit created by or granted
under this Stock Option Certificate, the prevailing party in each respective
such action or proceeding shall be entitled, in addition to any and all other
relief granted by a court or other tribunal body, as may be appropriate, to an
award in such action or proceeding of that sum of money which represents the
attorneys’ fees reasonably incurred by the prevailing party therein in filing or
otherwise instituting and in prosecuting or otherwise pursuing or defending such
action or proceeding, and, additionally, the attorneys’ fees reasonably incurred
by such prevailing party in negotiating any and all matters underlying such
action or proceeding and in preparation for instituting or defending such
action or proceeding.
 
(k)  
Notices. All notices and demands between the parties hereto shall be in writing and shall be served
either by certified mail, overnight courier (such as FedEx) or facsimile, and
such notices or demands shall be deemed given and made on the third business day
after the deposit thereof in the United States mail, postage prepaid, if sent by
certified mail, on the next business day if sent by overnight courier, or on the
same day if sent by facsimile before the close of business, or the next day if
sent by facsimile after the close of business, addressed to the party to whom
such notice or demand is to be given or made. All notices and demands to the
Holder or the Company may be given to them at the following addresses:
 
 

If to the Holder:  to the address on file with the Company     If to Company:
Attn.: Board of Directors
AntriaBio Delaware, Inc.
999 18th St, Suite 3000
Denver, CO 80202

 
[signature page follows]
 
 
6
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Stock Option Certificate to be
duly executed.
 
 

  ANTRIABIO DELAWARE, INC.      
By:  Nevan Elam         
  Name:  Nevan Elam   Title:    Chief Executive Officer

 
 

 


7
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
 
To: ANTRIABIO DELAWARE, INC.
 




The
undersigned hereby elects to purchase ________ shares of Common Stock (the “Common Stock”), at
an exercise price of $[___] per share, of ANTRIABIO DELAWARE, INC. pursuant to
the terms of the attached Stock Option Certificate, and tenders herewith payment
of the exercise price in full, in the amount of $_____________.
 
Please
issue a certificate or certificates representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below:
 
 

 
________________________ 
(Name)
     
(Address)
________________________ 
________________________ 
________________________ 

 
Dated:
 



 
______________________________________
  Signature    

 
 

 


8
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 


[To be completed and signed only upon transfer of Stock Option]
 


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto ___________________________ the right represented by the within Stock Option Certificate to purchase
_______ shares of Common Stock of AntriaBio Delaware, Inc. to which the within
Stock Option relates and appoints _____________________________________ attorney
to transfer said right on the books of AntriaBio Delaware, Inc. with full power
of substitution in the premises.



Dated:
 

  Holder’s Signature:  _____________________________
 
          Holder’s Address:  _____________________________      
 _____________________________                     Assignee’s Address:
 _____________________________        _____________________________  

 




 
9
 

--------------------------------------------------------------------------------

 

